Dismissed and Memorandum Opinion filed October 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00634-CR
____________
 
ELDON LEROY TERRY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 1226471
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of between four
and 200 grams of a controlled substance.  In accordance with the terms of a
plea bargain agreement with the State, on August 3, 2009, the trial court
deferred a finding of guilt and placed appellant on community supervision for
five years.  Appellant subsequently entered a plea of true to the allegations
in the State’s motion to adjudicate guilt.  On July 8, 2010, the trial court
adjudicated appellant’s guilt and sentenced him to confinement for four years
in the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a timely notice of appeal.  
On September 21, 2010, a record from a hearing in the trial
court was filed in this court.  At the hearing, appellant testified that he no
longer wished to pursue his appeal.  The trial court found that appellant
wished to withdraw his notice of appeal.
Appellant has not filed a written motion to withdraw his
notice of appeal or dismiss the appeal.  See Tex. R. App. P. 42.2(a). 
However, based upon the testimony at the hearing that appellant does not want
to continue his appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case.  See Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
 
PER CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Sullivan. 
Do Not
Publish C  Tex. R. App. P. 47.2(b).